Name: Commission Implementing Regulation (EU) 2016/47 of 18 January 2016 amending for the 241st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  civil law
 Date Published: nan

 19.1.2016 EN Official Journal of the European Union L 12/42 COMMISSION IMPLEMENTING REGULATION (EU) 2016/47 of 18 January 2016 amending for the 241st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 30 December 2015 the Sanctions Committee of the United Nations Security Council (UNSC) decided to amend one entry of the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On 7 January 2016 Regulation (EC) No 881/2002 was amended for the 240th time. Further amendments need to be made to update some of these entries. Moreover on 11 January 2016 the UNSC decided to delist one entry of that list. Regulation (EC) No 881/2002 should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) the following entries under the heading Natural persons are amended as follows: (a) the entry Ibrahim Mohamed Khalil (alias (a) Khalil Ibrahim Jassem, (b) Khalil Ibrahim Mohammad, (c) Khalil Ibrahim Al Zafiri, (d) Khalil). Date of birth: (a) 2.7.1975, (b) 2.5.1972, (c) 3.7.1975, (d) 1972, (e) 2.5.1975. Place of birth: (a) Day Az-Zawr, Syria, (b) Baghdad, Iraq, (c) Mosul, Iraq. Nationality: Syrian. Passport No: T04338017 (Temporary suspension of deportation issued by Alien's Office of the City of Mainz, expired on 8.5.2013). Address: Refugee shelter Alte Ziegelei, 55128 Mainz, Germany. Date of designation referred to in Article 2a(4)(b): 6.12.2005. is replaced by the following: Ibrahim Mohamed Khalil (alias (a) Khalil Ibrahim Jassem, (b) Khalil Ibrahim Mohammad, (c) Khalil Ibrahim Al Zafiri, (d) Khalil, (e) Khalil Ibrahim al-Zahiri). Date of birth: (a) 2.7.1975, (b) 2.5.1972, (c) 3.7.1975, (d) 1972, (e) 2.5.1975. Place of birth: (a) Dayr Az-Zawr, Syria, (b) Baghdad, Iraq, (c) Mosul, Iraq. Nationality: Syrian. Passport No: T04338017. Address: Refugee shelter Alte Ziegelei, 55128 Mainz, Germany. Photo and fingerprints available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 6.12.2005.; (b) the entry Najmuddin Faraj Ahmad (alias (a) Mullah Krekar, (b) Fateh Najm Eddine Farraj, (c) Faraj Ahmad Najmuddin). Address: Heimdalsgate 36-V, 0578 Oslo, Norway. Date of birth: (a) 7.7.1956, (b) 17.6.1963. Place of birth: Olaqloo Sharbajer, Al-Sulaymaniyah Governorate, Iraq. Nationality: Iraqi. is replaced by the following: Najmuddin Faraj Ahmad (alias (a) Mullah Krekar, (b) Fateh Najm Eddine Farraj, (c) Faraj Ahmad Najmuddin). National Identification No: Ration card no. 0075258. Address: Heimdalsgate 36-V, 0578 Oslo, Norway. Date of birth: (a) 7.7.1956, (b) 17.6.1963. Place of birth: Olaqloo Sharbajer, Al-Sulaymaniyah Governorate, Iraq. Nationality: Iraqi. Other information: Mother's name: Masouma Abd al-Rahman. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice.; (c) the entry Ibrahim Awwad Ibrahim Ali Al-Badri Al-Samarrai (alias (a) Dr Ibrahim Awwad Ibrahim  Ali al-Badri al-Samarrai', (b) Ibrahim 'Awad Ibrahim al-Badri al-Samarrai, (c) Ibrahim 'Awad Ibrahim al-Samarra'i, (d) Dr Ibrahim Awwad Ibrahim al-Samarra'i, (e) Abu Du'a, (f) Abu Duaa, (g) Dr Ibrahim, (h) Abu Bakr al-Baghdadi al-Husayni al-Quraishi, (i) Abu Bakr al-Baghdadi. Title: Dr Address: Iraq. Date of birth: 1971. Place of birth: (a) Samarra, Iraq, (b) Iraq. Nationality: Iraqi. Other information: (a) Leader of Al-Qaida in Iraq; (b) Currently based in Iraq; (c) Prominently known by nom de guerre (Abu Du'a, Abu Duaa'). Date of designation referred to in Article 2a(4)(b): 5.10.2011. is replaced by the following: Ibrahim Awwad Ibrahim Ali Al-Badri Al-Samarrai (alias (a) Dr Ibrahim Awwad Ibrahim  Ali al-Badri al-Samarrai', (b) Ibrahim 'Awad Ibrahim al-Badri al-Samarrai, (c) Ibrahim 'Awad Ibrahim al-Samarra'i, (d) Dr Ibrahim Awwad Ibrahim al-Samarra'i, (e) Abu Du'a, (f) Abu Duaa', (g) Dr Ibrahim, (h) Abu Bakr al-Baghdadi al-Husayni al-Quraishi, (i) Abu Bakr al-Baghdadi. Title: Dr Address: (a) Iraq; (b) Syria. Date of birth: 1971. Place of birth: (a) Samarra, Iraq, (b) Iraq. Nationality: Iraqi. Identification no.: Ration card number 0134852. Other information: (a) Currently based in Iraq and Syria; (b) Prominently known by nom de guerre (Abu Du'a, Abu Duaa'); (c) Wife's name: Saja Hamid al-Dulaimi; (d) Wife's name: Asma Fawzi Mohammed al-Kubaissi; (e) Description: Height: 1.65 m. Weight: 85 kg. Black hair and eyes. White skin. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 5.10.2011.; (d) the entry Akhmed Rajapovich Chataev (alias (a) Akhmad Shishani, (b) David Mayer, (c) Elmir Sene, (d) Odnorukiy) Date of birth: 14.7.1980; Place of birth: Vedeno Village, Vedenskiy District, Republic of Chechnya, Russian Federation; Address: a) Syrian Arab Republic (located in as at Aug. 2015), b) Iraq (possible alternative location as at August 2015); National identification No.: 9600133195 (Russian national passport number issued in Vedensiky District, Republic of Chechnya, Russian Federation by Department of Internal Affairs); Other information: a) Physical description: eye colour: brown, hair colour: black, build: solid; distinguishing marks: oval face, beard, missing a right hand and left leg, speaks Russian, Chechen and possibly German and Arabic. b) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 2.10.2015. is replaced by the following: Akhmed Rajapovich Chataev (alias (a) Akhmad Shishani, (b) David Mayer, (c) Elmir Sene, (d) Odnorukiy) Date of birth: 14.7.1980; Place of birth: Vedeno Village, Vedenskiy District, Republic of Chechnya, Russian Federation; Address: a) Syrian Arab Republic (located in as at Aug. 2015), b) Iraq (possible alternative location as at August 2015); Nationality: Russian. National identification No.: 9600133195 (Russian national passport number issued in Vedensiky District, Republic of Chechnya, Russian Federation by Department of Internal Affairs); Other information: a) Physical description: eye colour: brown, hair colour: black, build: solid; distinguishing marks: oval face, beard, missing a right hand and left leg, speaks Russian, Chechen and possibly German and Arabic. b) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 2.10.2015.. (2) the following entry under the heading Natural persons is deleted: Abd Al Wahab Abd Al Hafiz (alias (a) Mouloud Ferdjani, (b) Abdelwahab Abdelhafid, (c) Abdel Wahab Abdelhafid, (d) Abdewahab Abdel Hafid, (e) Abedel Wahad Abdelhafio, (f) Abdelouahab Abdelhafid, (g) Mourad, (h) Said, (i) Rabah Di Roma). Date of birth: 7.9.1967, (b) 30.10.1968. Place of birth: (a) Algiers, Algeria; (b) Algeria, (c) El Harrach, Algeria. Nationality: Algerian Passport No: 3525282 (Algerian number. Issued under name Abdelouahab Abdelhafid). Other information: Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 2a(4)(b): 17.3.2004.